DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-34, 42, 44-47 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The invention is directed towards neurostimulation leads with at least one coiled conductor extending from a proximal portion of the neurostimulation lead, in connection to a distal electrode and a contact connector to electrically connect to a pulse generator for neuromodulation. The prior art fails to anticipate and/or obvious to the claimed invention as they do not disclose a neurostimulation lead in connection to a connector with a retention flange with wherein the retention flange includes an open notch portion having a reduced radius as compared to a remainder of the flange so as to allow the coiled conductor to be screwed onto the coupling portion past the flange as claimed in claim 1. 
The closest prior art is disclosed as Sakai (US 2013/0018445 A1) which discloses a neurostimulation lead with a at least one coiled conductor extending from a proximal portion of the neurostimulation lead to a distal electrode on a distal portion of the neurostimulation lead and a proximal contact connector electrically coupled with a proximal portion of the at least one coiled conductor, but does not disclose a connector with a retention flange including ramped flange with an open notch portion.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792